Citation Nr: 0312914	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran had a hearing at the RO in Las Vegas, Nevada, in 
February 2003.  The Veterans Law Judge (VLJ) signing this 
decision conducted that hearing.


FINDINGS OF FACT

1.  In June 1991, the RO denied the veteran's claim for 
service connection for the residuals of a back injury; in 
July 1991, the RO sent him a letter notifying him of the 
decision and apprising him of his procedural and appellate 
rights.  He did not file a timely appeal regarding this 
issue.  

2.  In February 1999, the RO found that new and material 
evidence had not been submitted to reopen his claim for the 
residuals of a back injury; in March 1999, the RO sent him a 
letter notifying him of the decision and apprising him of his 
procedural and appellate rights.  He did not file a timely 
appeal regarding this issue.  

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's February 1999 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate the 
veteran has a back injury as a result of his service in the 
military.





CONCLUSIONS OF LAW

1.  The June 1991 decision denying the claim for service 
connection for the residuals of a back injury, and the 
February 1999 decision that found that new and material 
evidence had not been submitted to reopen his claim for the 
residuals of a back injury, are final.  38 U.S.C.A. § 7104 
(West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
the February 1999 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the veteran's claim for service 
connection for the residuals of a back injury in June 1991 on 
the basis that the veteran's service medical records failed 
to show a complaint of a low back problem in service and the 
veteran's separation examination in January 1946 did not find 
a low back problem.  The RO considered the veteran's service 
medical records which were negative for any complaints of or 
treatment for a low back strain.  The veteran's entrance 
examination in December 1942 noted that the veteran was 
physically qualified for limited military service only by 
reason of poor vision of the left eye.  

VA outpatient treatment records noted that the veteran was 
attacked by two dogs in May 1990, fell on his left hip and 
injured his back.  The diagnosis was low back pain, status 
post falling.  An x-ray report of the lumbar spine dated in 
November 1990 revealed minimal arthritis in the vertebral 
bodies of L3-L5 and slight narrowing of the joint interspace 
between L4-L5.  Another note dated in January 1991 noted that 
the veteran chief complaint was low back and right knee pain 
of one and a half years duration.  The veteran stated that, 
in December 1990, he slipped on ice, did not fall but twisted 
awkwardly, and his low back and knee pain was getting worse.  

The veteran and his wife stated that the veteran had been 
suffering from a low back condition since service.  

The RO sent the veteran a letter later in July 1991 notifying 
him of the decision and apprising him of his procedural and 
appellate rights.  The veteran did not submit a notice of 
disagreement within one year of this notice.  Consequently, 
that decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal that decision, this, in turn, means there must be 
new and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran attempted to reopen his claim in September 1998.  
He stated that he injured his back twice in service, the 
first time within the first month of entrance into service.  
he also noted that, when they took him to sick call, he was 
told to "take two aspirin and come back if it gets worse."  
Also of record were medical records.  As pertinent here, the 
veteran complained of a painful tailbone in September 1995.  
In August 1998, the veteran's back went out causing 
significant pain.  He was given medication.  

The RO denied the petition to reopen his claim in February 
1999.  The RO sent the veteran a letter later in March 1999 
notifying him of the decision and apprising him of his 
procedural and appellate rights.  The veteran did not submit 
a notice of disagreement within one year of this notice.  
Consequently, that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

In June 2001, the veteran again attempted to reopen his 
claim.  The veteran submitted medical records noting that he 
threw his back out in September 2001 and that the pain was 
sharp, constant and radiated down the left leg.  In November 
2001, the veteran presented with ongoing lumbosacral pain.  
The veteran stated that he injured his back in service.  A 
magnetic resonance imaging (MRI) showed mild degenerative 
osteophytes at the mid-lumbar region.  

The Board must determine whether new and material evidence 
has been submitted since the RO's February 1999 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted. Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  However, since the well-
grounded requirement has been totally eliminated by the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000), the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim for service connection for the residuals of 
a back disability, and, if so, the Board then may proceed 
directly to adjudicate the claim on the full merits if the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As alluded to above, this new law 
eliminated the concept of a well-grounded claim, but it also 
redefined VA's obligations insofar as notifying the veteran 
of evidence needed to support his claim and complete his 
application for benefits and assisting him in obtaining 
evidence that is potentially relevant to his claim.  Id.  The 
veteran was provided a statement explaining the provisions of 
the VCAA as it applies to new and material evidence claims 
during his hearing in February 2003.

But although the regulation defining what constitutes new and 
material evidence recently was amended, 38 C.F.R. § 3.156(a), 
this amendment to 38 C.F.R. § 3.156(a) applies only to 
petitions to reopen finally decided claims that were received 
on or after August 29, 2001.  The veteran's request to reopen 
his claim was received in June 2001, 2 months prior to that 
cutoff date.  Therefore, the amended regulation does not 
apply to his current appeal.  

Finally, a Supplemental Statement of the Case, dated in 
September 2002, further apprised him of the reasons and bases 
for denying his petition to reopen his claim and of the 
applicable regulation.  Clearly then, he has been given 
sufficient opportunity to present his case and the Board, 
therefore, may proceed to determine whether new and material 
evidence has been submitted to reopen the claim since he has 
not indicated that any additional medical or other evidence-
not already of record, needs to be obtained.

The evidence that has been submitted or otherwise obtained 
since the RO's February 1999 decision consists of the 
veteran's statements and testimony, and medical records.

The veteran essentially contends that he suffers from a 
current low back disability as a result of two inservice 
injuries.  These statements are not new.  Even if these 
contentions can be considered new, as a layperson, he does 
not have the medical competence to comment on issues such as 
whether the veteran currently has gastritis and, even if so, 
whether it is causally related to his service in the 
military.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  So even if the statements were new, they still would 
not be material-which is a requirement also, and therefore 
would be insufficient to reopen the claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Pollard v. Brown, 6 Vet. 
App. 11 (1993).

The Board also notes the contentions of the veteran that his 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, the RO obtained the veteran's service 
medical records in 1950 to adjudicate an unrelated claim, and 
are part of his claims file.  While these records note 
treatment for hemorrhoids, acute gastroenteritis, and dental 
problems, they are negative for any finding or complaints of 
a back injury.  

The summaries of VA treatment from 2001 are new but they 
merely reiterate that the veteran has a current low back 
disability.  Such evidence, although new, is merely 
cumulative.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Thus, since none of the medical and other evidence submitted 
since the RO's February 1999 decision confirms the veteran 
had a back disability in service, his claim for service 
connection cannot be reopened.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).


ORDER

The petition to reopen the claim for service connection for 
the residuals of a low back injury is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

